Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and specification filed February 5, 2021 have been considered and are persuasive.  Objection to the drawing is withdrawn.  Claims 1 to 4, 6 to 15, 17 and 18 are allowed.  Claims 5 and 16 are cancelled. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the light panel can be cut and adjusted to different sizes in combination with all other features as claimed in claim 1.  Claims 2 to 4, 6 and 7 depend on claim 1 and as such are allowed.  Claim 8 is allowed because the prior art individual or taken as a whole does not teach applying a tint to a vehicle’s window comprising the steps of applying a tinting film over the vehicles’ window and trimming the tinting film along the exterior edge of the vehicle’s window in combination with all other features as claimed in claim 8.  Claims 9 to 12 depend on claim 8 and as such are also allowed.  Claim 13 is allowed because the prior art individual or taken as a whole does not teach the top surface of the light panel having a guideline.  Claims 14, 15, 17 and 18 depend on claim 13 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Quach Lee/
Primary Examiner, Art Unit 2875